Case 1:20-cr-00219-RJL Document1 Filed 10/15/20 Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on December 6, 2019

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : GRAND JURY ORIGINAL
BRIAN LINDSEY, : VIOLATION:
also known as “Brian Lindsay,” : 18 U.S.C. § 922(g)(1)
: (Unlawful Possession of Ammunition by a
Defendant. : Person Convicted of a Crime Punishable

by Imprisonment for a Term Exceeding
One Year)
22 D.C. Code § 4503(a)(1)

(Unlawful Possession of a Firearm by a
Person Convicted of a Crime Punishable
by Imprisonment for a Term Exceeding
One Year)

FORFEITURE: 18 U.S.C. § 924(d),
21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c)

INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about October 7, 2020, within the District of Columbia, BRIAN LINDSEY. also
known as “Brian Lindsay,” knowing he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, in the Circuit Court for Prince George’s County,
Maryland, Criminal Case Nos. CT051739X, and CT120305X, did unlawfully and knowingly
receive and possess firearm, that is a loaded, SCCY CPX-1, .9mm semi-automatic pistol, and did
unlawfully and knowingly receive and possess ammunition, that is, .9mm ammunition, which had
been possessed, shipped and transported in and affecting interstate and foreign commerce.

(Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime

Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
United States Code, Section 922(g)(1))
Case 1:20-cr-00219-RJL Document1 Filed 10/15/20 Page 2 of 3

COUNT TWO

On or about October 7, 2020, within the District of Columbia, BRIAN LINDSEY, also
known as “Brian Lindsay,” knowing he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, in the Circuit Court for Prince George’s County,
Maryland, Criminal Case Nos. CT051739X, and CT!20305X, did unlawfully and knowingly
receive and possess ammunition, that is, .45 caliber ammunition, which had been possessed,
shipped and transported in and affecting interstate and foreign commerce.

(Unlawful Possession of Ammunition by a Person Convicted of a Crime Punishable

by Imprisonment for a Term Exceeding One Year, in violation of Title 18, United States

Code, Section 922(g)(1))

COUNT THREE

On or about October 7, 2020, within the District of Columbia, BRIAN LINDSEY, also
known as “Brian Lindsay,” knowing he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, in the Circuit Court for Prince George’s County,
Maryland, Criminal Case Nos. CT051739X, and CT120305X, owned, kept, and had within his
possession and control, a privately made firearm (PMF) consisting of a Polymer 80 receiver and a
slide with no known manufacturer.

(Unlawful Possession of a Firearm by a Person Convicted of a Crime Punishable by

Imprisonment for a Term Exceeding One Year, in violation of Title 22, D.C. Code,

Section 4503(a)(1) (2001 ed.))

FORFEITURE ALLEGATION
1. Upon conviction of the offenses alleged in Counts One of Three of this Indictment,
the defendant shall forfeit to the United States, pursuant to Title 18, United States Code, Section

924(d) and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved

w
Case 1:20-cr-00219-RJL Document1 Filed 10/15/20 Page 3 of 3

in or used in the knowing commission of the offenses. including but not limited to a loaded SCCY
CPX-l, .9mm semi-automatic pistol and .9mm ammunition, .45 caliber ammunition and a
privately made firearm (PMF) consisting of a Polymer 80 receiver and a slide with no known
manufacturer,

2. If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendant:

(a) cannot be located upon the exercise of due diligence:

(b) has been transferred or sold to, or deposited with, a third party:

(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property that cannot be subdivided without

difficulty:

the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the property described above, pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

A TRUE BILL:

/ FOREPERSON.
i | —, lA

Attorney of the United States in
and for the District of Columbia.

to
